Citation Nr: 1601100	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-12 757	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher schedular rating for PTSD, evaluated as 50 percent disabling prior to July 11, 2013, and 70 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2010 by the Hartford, Connecticut, Regional Office (RO) of the Department of Veteran's Affairs (VA).  

The November 2010 rating decision denied service connection for obstructive sleep apnea and proposed reducing the Veteran's rating for PTSD, although the proposed reduction was never implemented.  In subsequent rating decisions, the RO assigned non-schedular temporary total evaluations for in-patient treatment for PTSD and, effective from July 11, 2013, increased his schedular evaluation from 50 to 70 percent.

Adjudicative actions prior to November 2010 indicate that the Veteran initiated, but did not perfect, appeals of prior decisions regarding the initial rating assigned for PTSD, the effective date assigned for the grant of service connection for PTSD, and service connection for irritable bowel syndrome.  Thus, these claims are beyond the purview of the Board's jurisdiction.  

The issue of entitlement to a TDIU has been raised as part and parcel of the increased rating claim on appeal, and the Board has assumed jurisdiction of the claim per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In October 2015, the Veteran testified at a video-conference hearing conducted by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim seeking a higher rating for PTSD, during his most recent VA examination, which was conducted in July 2013, the Veteran reported receiving ongoing PTSD counseling and supportive therapy from two VA Vet Centers; however, while a letter from the Veteran's Vet Center treatment provider authored in August 2010 is of record, no Vet Center treatment records have been obtained.  Accordingly, these outstanding, relevant VA records, which relate both to the Veteran's PTSD increased rating claim and TDIU claim (as the Veteran asserts that his PTSD renders him unemployable), must be obtained.  

Further, as the Veteran receives PTSD medical management from VA treatment providers, his recent outstanding VA treatment records must be obtained.  

Moreover, during his October 2015 Board hearing, the Veteran testified that in the near future, he would be entering another in-patient VA PTSD treatment program, thereby indicating an increase in his PTSD symptomatology since he was last afforded a VA examination in 2013.  Accordingly, a new VA examination is warranted.  

With regard to the Veteran's claim seeking service connection for obstructive sleep apnea, the Veteran asserts that he developed this sleep disorder in service, as a result of his in-service onset PTSD and has submitted articles indicating that there is a clinical correlation between these two disorders, as well as a service treatment record reflecting his in-service psychiatric treatment for sleep disturbances.  While a VA opinion regarding the etiology of this Veteran's obstructive sleep apnea was rendered in July 2013, the medical opinion is insufficient.  The examiner did not render an opinion addressing a theory of direct service connection, although such an opinion is required due to the Veteran's reports and documented treatment for in-service sleep disturbances.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the examiner cited a poorly-worded and equivocally-stated rationale for the opinion that the Veteran's obstructive sleep apnea was not secondary to his PTSD, and failed to provide any opinion regarding whether the Veteran's obstructive sleep apnea has been aggravated by his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new VA medical opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's Vet Center treatment records from the facilities located in Springfield and Norwich.  

2.  Obtain the Veteran's VA treatment records dated from October 2015.  

3.  Schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the current severity of his PTSD.  The Veteran's electronic claims file must be provided to the examiner for review.  

After reviewing the claims file, eliciting a history of the Veteran's PTSD symptoms, and conducting an appropriate clinical examination, the examiner is to characterize the current and recent severity of the Veteran's PTSD.  Further, the examiner is to specifically describe the occupational limitations or impairment to occupational functioning stemming from the Veteran's service-connected PTSD.

4.  Obtain a medical opinion to determine the potential relationship between the Veteran's diagnosed obstructive sleep apnea and service and/or his service-connected PTSD.  The Veteran need not be reexamined unless deemed necessary to render the requested opinions.  The Veteran's electronic claims file must be made available to the examiner for review.

After reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current obstructive sleep apnea had its onset in service or is otherwise directly related to service.  When doing so, the examiner is to consider and comment on the clinical significance of the Veteran's in-service sleep disturbances, as documented in 1969 service treatment records.  

The examiner is also to opine whether the Veteran's obstructive sleep apnea is caused by or aggravated by his service-connected PTSD.  When doing so, the examiner is to review and consider the medical articles submitted by the Veteran indicating that there can be a clinical correlation between these two disorders.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner is to identify the baseline level of severity prior to the superimposed aggravation.  

A complete rationale must be provided for the requested opinion.  

5.  Finally, readjudicate the appeal, including the issue of entitlement to TDIU.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

